Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim

This action is in reply to the communications filed on 10 January 2022. This is a notice of allowance in response to the appeal filed on 1/10/2022.
Claims 1-20 are currently pending and hereby allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative, Jim Liang (Reg. No. 51,945), via email on March 11, 2022.
1.	(Currently Amended)  A method for automatic update of calendar items in an electronic calendar system having a server interconnected to client devices by a computer network, the method comprising:
receiving, at the server and via the computer network, a user input provided on a client device via a graphical user interface, the user input comprising a selection to designate that changes to one or more meeting details 
storing, at the server, update configuration records representing the one or more details of the selection, the update configuration records individually indicating that the meeting update having the change of the one or more details of the meeting is to be processed at the server with input from the recipient of the meeting update; and
upon receiving, from a meeting organizer to the recipient and via the computer network, an incoming meeting update to a calendar item representing a previously scheduled meeting appointment and having multiple data fields with corresponding values, at the server, 
determining whether the incoming meeting update contains the change to the value in at least one of the multiple data fields of the previously scheduled meeting appointment that corresponds to one of the details indicated in the stored update configuration records as one that renders the incoming meeting update to be processed with input from the recipient; and
in response to determining that the incoming meeting update does not include the change to the value in at least one of the details indicated in the stored update configuration records as one that renders the incoming meeting update to be processed only with input from the recipient, 
automatically modifying, without input from the recipient, the calendar item representing the previously scheduled meeting appointment in the calendar folder of the recipient by automatically updating the value in the at least one of the data fields of the calendar item corresponding to the at least one of the details having the change in value according to the incoming meeting update; and
automatically deleting the incoming meeting update by moving the incoming meeting update to a deleted-email folder of the recipient without forwarding the incoming meeting update to an inbox of the recipient at the server, thereby reducing a workload of the server. 
2.	(Original)  The method of claim 1 wherein receiving and storing, at the server, the update configuration records includes:
receiving input from a system administrator or the recipient via a graphical user interface or a command line interface; and
storing the received input as the update configuration records at the server.
3.	(Currently Amended)  The method of claim 1, further comprising: 
upon receiving the incoming meeting update, at the server, in response to determining that the incoming meeting update does include the change to at least one of the details indicated in the stored update configuration records as one that renders the incoming meeting update to be processed only with input from the recipient, 

receiving input from the recipient to the incoming meeting update in the inbox; and
modifying the scheduled meeting appointment in the calendar folder of the recipient at the server by updating a value in at least one of the data fields of the calendar item corresponding to the at least one of the details having the change according to the received input from the recipient.
4.	(Currently Amended)  The method of claim 1, further comprising:
upon receiving the incoming meeting update, at the server,
determining whether the scheduled meeting appointment already exists as the calendar item in the calendar folder of the recipient at the server; and
in response to determining that the scheduled meeting appointment does not exist in the calendar folder of the recipient at the server, indicating that the incoming meeting update is to be processed only with input from the recipient.
5.	(Currently Amended)  The method of claim 1, further comprising:
upon receiving the incoming meeting update, at the server,
determining whether the recipient has responded to a previous meeting invitation to a meeting corresponding to the scheduled meeting appointment; and
in response to determining that the recipient has not responded to the previous meeting invitation, indicating the incoming meeting update is to be processed only with input from the recipient.
6.	(Currently Amended)  The method of claim 1, further comprising:
upon receiving the incoming meeting update, at the server,
determining whether the incoming meeting update specifically addresses the recipient for input; and
in response to determining that the incoming meeting update specifically addresses the recipient for input, indicating the incoming meeting update is to be processed only with input from the recipient.
7.	(Currently Amended)  The method of claim 1 wherein determining whether the incoming meeting update contains the change to at least one of the details indicated in the stored update the incoming meeting update to be processed only with input from the recipient includes:
comparing details of the scheduled meeting appointment in the calendar folder of the recipient to the one or more details in the incoming meeting update to generate a list of details that have changed; 
determining whether at least one from the generated list of details corresponds to one designated as to render the meeting update to be processed at the server only with input from the recipient in the update configuration records; and
in response to determining that at least one from the generated list of details corresponds to one designated as to render the meeting update to be processed at the server only with input from the recipient in the update configuration records, indicating the update is to be processed only with input from the recipient.
8.	(Currently Amended)  The method of claim 1 wherein determining whether the incoming meeting update contains the change to at least one of the details indicated in the stored update configuration records as one that renders the incoming meeting update to be processed only with input from the recipient includes:
comparing details of the scheduled meeting appointment in the calendar folder of the recipient to the one or more details in the incoming meeting update to generate a list of details that have changed; 
determining whether at least one from the generated list of details corresponds to one designated as to render the meeting update to be processed at the server only with input from the recipient in the update configuration records; and
in response to determining that none from the generated list of details corresponds to one designated as to render the meeting update to be processed at the server only with input from the recipient in the update configuration records, indicating the update is not to be processed only with input from the recipient.
9.	(Currently Amended)  The method of claim 1 wherein determining whether the incoming meeting update contains the change to at least one of the details indicated in the stored update the incoming meeting update to be processed only with input from the recipient includes:
determining whether the incoming meeting update includes the change to a start date, a start time, an end date, an end time, or a location of the meeting corresponding to the previously scheduled meeting appointment; and
in response to determining that the incoming meeting update includes the change to a start date, a start time, an end date, an end time, or a location of the meeting, indicating that the update is to be processed only with input from the recipient.
10.	(Currently Amended)  A computing device configured to be interconnected to one or more client devices by a computer network, the computing system comprising:
a processor; and
a memory operatively coupled to the processor, the memory containing an email folder and a calendar folder for a recipient and instructions executable by the processor to cause the computing device to:
receive, at the computing device and via the computer network, a user input provided on a client device via a graphical user interface, the user input comprising a selection to designate that changes to one or more meeting details 
store, in the memory, update configuration records representing the one or more details of the selection, the update configuration records individually indicating that the meeting update having a change of the one or more details is to be processed at the server with input from the recipient of the meeting update; and
upon receiving, from a meeting organizer to the recipient and via the computer network, an incoming meeting update to a calendar item representing a previously scheduled meeting appointment and having multiple data fields with corresponding values, at the server, 
determine whether the incoming meeting update contains the change to the value of at least one of the multiple data fields of the previously scheduled meeting appointment that corresponds to one of the details indicated in the stored update configuration records as one that renders the incoming meeting update to be processed at the server with input from the recipient; and
the change to the value of at least one of the details indicated in the stored update configuration records as one that renders a meeting update to be processed at the server only with input from the recipient, automatically modify, without requesting any input from the recipient, a calendar item representing the previously scheduled meeting appointment in a calendar folder of the recipient at the server by automatically updating the value in the at least one of the data fields of the calendar item corresponding to the at least one of the details having the change in value according to the received incoming meeting update.
11.	(Currently Amended)  The computing device of claim 10 wherein the memory contains additional instructions executable by the processor to cause the computing device to forward the incoming meeting update to an inbox of the recipient for further action in response to determining that the incoming meeting update includes the change to at least one of the details indicated in the stored update configuration records as one that renders the incoming meeting update to be processed at the server only with input from the recipient.
12.	(Currently Amended)  The computing device of claim 10 wherein the memory contains additional instructions executable by the processor to cause the computing device to automatically delete the incoming meeting update without forwarding the incoming meeting update to the inbox of the recipient at the server in response to determining that the incoming meeting update does not include the change to at least one of the details indicated in the stored update configuration records as one that renders the incoming meeting update to be processed at the server only with input from the recipient.
13.	(Currently Amended)  The computing device of claim 10 wherein the memory contains additional instructions executable by the processor to cause the computing device to:
determine whether the scheduled meeting appointment already exists as the calendar item in the calendar folder of the recipient; and
in response to determining that the scheduled meeting appointment does not exist in the calendar folder of the recipient, indicate that the incoming meeting update is to be processed at the server only with input from the recipient.

to determine whether the recipient has responded to a previous meeting invitation corresponding to the incoming meeting update; and
in response to determining that the recipient has not responded to the previous meeting invitation, indicate that the update is to be processed at the server only with input from the recipient.
15.	(Currently Amended)  The computing device of claim 10 wherein the memory contains additional instructions executable by the processor to cause the computing device to:
determine whether the incoming meeting update specifically requests input from the recipient in a description section of the incoming meeting update; and
in response to determining that the incoming meeting update specifically requests input from the recipient, indicate that the update is to be processed at the server only with input from the recipient.
16.	(Currently Amended)  The computing device of claim 10 wherein the memory contains additional instructions executable by the processor to cause the computing device to:
compare details of the scheduled meeting appointment in the calendar folder of the recipient to the one or more details in the incoming meeting update to generate a subset of the details that have changed; 
determine whether at least one from the generated list of details corresponds to one designated as to render the incoming meeting update to be processed at the server only with input from the recipient in the update configuration records; and
in response to determining that at least one from the generated list of details corresponds to one designated as to render the incoming meeting update to be processed at the server only with input from the recipient in the update configuration records, to indicate that the incoming meeting update is to be processed only with input from the recipient.
17.	(Currently Amended)  The computing device of claim 10 wherein to determine whether the incoming meeting update contains the change to at least one of the details indicated in the the incoming meeting update to be processed only with input from the recipient includes:
to compare details of the scheduled meeting appointment in the calendar folder of the recipient to the one or more details in the incoming meeting update to generate a subset of the details that have changed; 
to determine whether at least one from the generated list of details corresponds to one designated as to render the incoming meeting update to be processed at the server only with input from the recipient in the update configuration records; and
in response to determining that none from the generated list of details corresponds to one designated as to render the incoming meeting update to be processed at the server only with input from the recipient in the update configuration records, to indicate that the update is not to be processed at the server only with input from the recipient.
18.	(Currently Amended)  A method for configuring settings for automatic update of calendar items in an electronic calendar system having a server interconnected to client devices by a computer network, the method comprising:
receiving, at the server and via the computer network, a user input provided on a client device via a graphical user interface, the user input comprising a selection to designate that changes to a start date, start time, an end date, an end time, or a location of a meeting are to be processed at the server with input from a recipient of a meeting update;
storing, at the server, update configuration records based on the selection, the update configuration records individually indicating that the changes to the start date, the start time, the end date, the end time, or the location of the meeting in the meeting update is to be processed at the server with input from the recipient of the meeting update;
receiving, at the server and from a meeting organizer to the recipient and via the computer network, an incoming meeting update in an email folder of the recipient, the incoming meeting update including an update to a calendar item representing a previously scheduled meeting appointment and having multiple data fields with corresponding values; and
in response to receiving the incoming meeting update, at the server, 
the start date, the start time, the end date, the end time, or the location of the previously scheduled meeting appointment; and
in response to determining that the incoming meeting update does not contain the change to the value of one of the start date, the start time, the end date, the end time, or the location of the previously scheduled meeting appointment, automatically modifying, without any input from the recipient, the calendar item representing the previously scheduled meeting appointment in the calendar folder of the recipient by automatically updating the value in at least one of the data fields of the calendar item corresponding to the at least one of the details having the change in value according to the received incoming meeting update.
19.	(Currently Amended)  The method of claim 18, further comprising automatically deleting the received incoming meeting update without input from the recipient by moving the incoming meeting update to a deleted-email folder of the recipient in response to determining that the incoming meeting update does not contain the change to one of the start date, the start time, the end date, the end time, or the location.
20.	(Currently Amended)  The method of claim 18, further comprising: 
in response to determining that the incoming meeting update contains the change to one of the start date, the start time, the end date, the end time, or the location, 
forwarding the incoming meeting update to an inbox 
receiving input from the recipient to the update in the inbox; and
modifying the calendar item representing the scheduled meeting appointment in the calendar folder of the recipient at the server according to the received input from the recipient.





Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
35 USC 103 Prior Art

The closest prior arts of record are Greenblatt et al. ("Greenblatt"), U.S. Patent Publication No. 2008/0162614 to Hurmola et al. ("Hurmola"), U.S. Patent Publication No. 2012/0210334 to Sutedja et al. ("Sutedja"), U.S. Patent Publication No. 2006/0031303 to Pang ("Pang"), U.S. Patent Publication No. 2018/0260790 to Connolly et al. ("Connolly"), and U.S. Patent Publication No. 2017/0061386 to Haynes et al. ("Haynes").
Greenblatt teaches a technique for creating electronic calendar entries or events from web documents such as emails. According to Greenblatt, upon obtaining a web document, such as an email, a plurality of parameters for an event described in one or more distinct text portions of the web document is determined.  Such parameters can be identified or inferred for multiple fields in electronic calendar entry form. Thus, for an email "lunch with Fred at 1 tomorrow", "l" is inferred to be 1 PM in the local time zone and "tomorrow" is translated into the date of the following day.  Based on the identified or inferred parameters, the server creates an event creation link, which contains event information corresponding to at least some of the determined parameters for the event. Activation of the event creation link in the web document invokes display of an editable electronic calendar entry form with multiple fields containing event information from the event creation link.  Using the electronic calendar entry form, the user can optionally edit the calendar entry and create the calendar entry in the user's calendar. Figures 7 A-7H shows an example of the foregoing technique.

	Sutedja teaches a technique for presenting message threads in a device display where messages may have a persistent or intermediate status. As shown in Figure 2 above, the data accessible to the device I 00 is provided in a number of distinct data stores, including first and second email stores 210, 220, first and second IM stores 240, 242, an SMS store 244, PIN message store 246, MMS store 248, and VVM store 250. Messages of various formats may be stored as objects in their corresponding data store. Multiple data stores for a given type of message format, 
	Pang teaches a technique for easily viewing and removing SP AM without opening it.  Pang teaches that a plurality of clients, each coupled together using a wide area network of computers are adapted to send an indication of an unsolicited e-mail message through an e-mail device for a display. Pang's system also has a policing server adapted to receive the indication from the clients. During operation, when a user clicks upon a SP AM icon, the junk e-mail message is not only replied to using the user's e-mail program, but is also deleted or purged from the user's inbox. The e-mail message may also be forwarded to a centralized clearing house of SPAM messages, such as the policing server. Thus, with a single click of the remove icon, a request for removal from the e-mail mailing list is generated and the message is deleted. Id In some embodiments, the e-mail message is transferred to trash.
	None of the above prior art explicitly teaches a technique that can automatically update calendar items in an electronic calendar system "upon receiving, from a meeting organizer to the recipient ... , an incoming meeting update to a calendar item representing a previously scheduled meeting appointment ... ," as recited in claim 1. Further, Greenblatt's update is not an incoming meeting update to a calendar item representing a previously scheduled meeting appointment received "from a meeting organizer to the recipient", and these are the reasons which adequately reflect the Examiner's opinion as to why Claims 1-20 are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for “Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on Monday-Friday 08:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/MATHEUS STIVALETTI/Examiner, Art Unit 3623
03/10/2022
/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623